DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. § 103 Rejections
Applicant’s arguments, with respect to Claims 1, 9, and 17, filed on 11/18/2020, have been fully considered but they are not persuasive.
Applicant argues, on pages 7-8 of Applicant’s Response, that Kim does not suggest editing at a video frame captured from a video having plural frames and Kim cannot combine with video references to present a video because Kim fails to teach, suggest, or disclose capture of a video frame.
However, Examiner respectfully disagrees. “[O]ne cannot show non-obviousness by attacking references individually where . . . the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 426 (CCPA 1981). 
Claims 1, 9, and 17 are rejected under 35 U.S.C. §103 under a combination of references (Kim, Rodriguez, Miura, and Kahn). Specifically, Kim discloses:
[0055] Referring to FIG. 1, the A/V (audio /video) input unit 120 receives an audio or video signal, and the A/V (audio /video) input unit 120 may include a camera 121 and a microphone 122. The camera 121 processes image frames, such as still or moving images, obtained by an image sensor in a video phone call or image capturing mode. The processed image frame may be displayed on a display unit 151. 

[0056] The image frames processed by the camera 121 may be stored in the memory 160 or transmitted to an external device through the wireless communication unit 110.

[0136] The first camera 121a processes video frames such as still or moving images obtained by the image sensor in a video call mode or capture mode. The processed video frames may be displayed on the display unit 151. 

(See Kim paragraphs 0055-56, 0136) (Emphasis added). Therefore, Kim discloses a display unit configured to display a representative image among the plurality of images . . . and a controller configured to control the display unit to convert the representative image among the plurality of images to another image based on a touch input applied to the display unit.” (See Kim paragraph 0010) (Emphasis added). Kim teaches that “the controller may control the display unit to display an image focused on the object among the plurality of images as the another image.” (See Kim paragraph 0013).  Kim further discloses that “the user may apply a touch input to the display unit 151 that displays the acquired photos to receive images for which the focus has been changed on the photo or store them in a separate manner.” (See Kim paragraph 0013). Kim describes in additional detail how the display presents an image to the user for selection of an object by a user. (See Kim paragraphs 0009-25, 0065, and 0079-0080, 0173-75, 0188, 0192, 0203, and 0216, etc.). Similarly, Rodriguez also teaches displaying an image on a screen such that when a user taps on a person depicted in an image, a controller initiates a focus on the person. (See Rodriguez paragraphs 0381-0402). Therefore, the combination of references teaches a single video frame for presentation as a visual image to allow selection of an object as a focus point in a video.
Applicant further argues, on pages 7-8 of Applicant’s Response, that Kim does not suggest presenting the video as plural visual images as a display or presenting the one or more defined objects identified as such in the video at the display as recited in Claim 9.
However, Examiner respectfully disagrees. As noted above, “one cannot show non-obviousness by attacking references individually where . . . the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 426 (CCPA 1981). Claims 1, 9, and 17 are rejected under 35 U.S.C. §103 under a combination of references (Kim, Rodriguez, Miura, 
Therefore, in view of the above reasons, Examiner maintains the rejections of independent Claims 1, 9, and 17. The rejections of dependent Claims 3-8, 10-14, and 16 are maintained on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483